Title: George Washington to the Senate, [ca. 4 January 1792]
From: Washington, George
To: Senate


          
            Gentlemen of the Senate
            [ca. 4 Jan. 1792]
          
          Your house has been pleased to communicate to me their resolutions, purporting a decision by them that it is expedient &c.
          From whence an implication arises that in their opinion they might have decided that no such appointments were expedient.
          After mature consideration and consultation, I am of opinion that the constitution has made the President the sole competent judge to what places circumstances render it expedient that Ambassadors or other public ministers should be sent, and of what grade they should be: and that it has ascribed to the Senate no executive act but the single one of giving or witholding their consent to the person nominated.
          I think it my duty therefore to protest, and I do protest against the validity of any resolutions of the Senate asserting or implying any right in that house to exercise any executive authority but the single one before mentioned.
          It is scarcely necessary to add that nothing herein is meant to question their right to concur in making treaties: this being considered not as a branch of Executive, but of Legislative powers, placed by the constitution under peculiar modifications.
        